Citation Nr: 0738303	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Jeffrey Poster, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran has verified active military service from 
February 1967 to January 1986.  His decorations include the 
Bronze Star Medal.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

The Board has recharacterized the issues on the cover page 
because, as explained below, the veteran has hearing loss for 
VA purposes in one ear, but not the other.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence supports a 
finding that the veteran has an auditory threshold of 40 
decibels or greater in his left ear in the 4000 Hertz 
frequency (considered a disability for VA purposes), which is 
at least as likely as not a result of the veteran's active 
military service.  

2.  There is no competent evidence of current disability 
relating to right ear hearing loss.






CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, left ear hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by service, and right ear sensorineural hearing loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Regarding the veteran's claim for service connection for left 
ear hearing loss, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Regarding the veteran's claim for service connection for 
right ear hearing loss, the VCAA duty to notify was satisfied 
by way of a letter sent to the veteran in March 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The March 2004 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in a March 2006 letter, sent the same month the Court decided 
Dingess/Hartman.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  A VA examination 
was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has right and left ear hearing 
loss caused by noise exposure while serving on active duty in 
the United States Army.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran's service medical records show some bilateral 
hearing loss during service.  One audiological evaluation 
reported that the veteran's hearing was essentially within 
normal limits except that he had bilateral high frequency 
sensorineural hearing loss.  It is also noted on this report 
that as an aviator the veteran was positive for noise 
exposure in service.  The veteran's October 1985 retirement 
examination noted that the veteran had "neurosensory hearing 
loss bilateral H1 profile."  The Board associates the 
examiner's comment regarding "H1 profile" to mean that the 
veteran was assigned an "H1" on his PULHES profile.  The 
"PULHES" profile is a military evaluation that reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of medical fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in military service).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "H" 
in the PULHES acronym stands for hearing and ears, and the 
"1" indicates that the individual under all factors is 
considered to possess a high level of medical fitness and, 
consequently, is medically fit for any military assignment.  
Pure tone thresholds, in decibels, were reported as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
0
10
0
20
LEFT
00
15
15
10
15

The Board notes that pure tone thresholds between 50 and 85 
decibels were reported at the 6000 and 8000 frequencies.  In 
a report of medical history completed by the veteran in 
October 1985, he reported having hearing loss.  

The veteran was afforded a VA audiological examination in May 
2004.  At that examination, pure tone thresholds, in 
decibels, were reported as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
15
15
20
25
45

The examiner noted that the veteran was exposed to noise from 
artillery fire and aircraft while he was in service.  The 
veteran reportedly did not always wear hearing protection in 
the service.  The veteran also reported post-service noise 
exposure consisting of recreational shooting, and that 
hearing protection was worn during this activity.  The 
diagnosis was bilateral high frequency sensorineural hearing 
loss.  The examiner opined that it was less likely than not 
that the veteran's current left ear hearing loss was related 
to military noise exposure.  He explained that the service 
treatment records showed very significant high frequency 
hearing loss while on active duty at the 6000 and 8000 Hertz 
ranges; however, audiometric thresholds were normal 
throughout military service for all frequencies through 4000 
Hertz.  Also noted was that the veteran has had decline in 
audiometric thresholds between retirement from military 
service in 1986 to the present time in only the left ear at 
only 4000 Hertz.  

The veteran has also submitted private treatment records from 
Mr. P.M.B., M.D.  According to the reports and letters from 
Dr. B., the veteran has symmetric primarily high frequency 
sensorineural hearing loss.  Included in these reports is a 
hearing test that will be discussed later in this decision.  
Dr. B has submitted letters to VA stating that in his opinion 
far and away the most likely explanation of the veteran's 
high frequency sensorineural loss is the noise exposure 
associated with his military duty, and also stating that 
there is little doubt in his mind that the veteran's hearing 
loss is a result of his military noise exposure.  Dr. B. 
notes the veteran's in service noise exposure, and that he 
really has no other significant history of noise exposure.  
Dr. B. states that in his opinion the veteran's hearing loss 
is most consistent with noise exposure in the military.  

At the veteran's personal hearing, he testified that he was a 
pilot while in service and flew in combat situation in the 
Republic of Vietnam.  He stated that hearing protection was 
provided, but was not used as incoming enemy fire could not 
be heard when wearing hearing protection.  The veteran 
reported working an office job as a non-profit executive 
after his retirement from the Army.   

Analysis

Initially, the Board notes that the veteran received a Bronze 
Star Medal for his service, and that he is likely a combat 
veteran entitled to the application of 38 U.S.C.A. § 1154(b) 
(West 2002).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The veteran has stated that he was exposed to noise from 
aircraft while in service, including during combat 
situations.  Service treatment records substantiate that the 
veteran had noise exposure in service, and the Board concedes 
that the veteran had noise exposure in service.  The 
veteran's likely combat status would not allow him to allege 
that there is a relationship between any hearing loss and 
noise exposure he had in service, as that requires a medical 
opinion.  See Caluza, 7 Vet. App. at 507; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his statements 
do not establish a nexus between the any current hearing loss 
disability and service.

The veteran has submitted a February 2005 private 
audiological evaluation; however, this has been accorded less 
probative value.  The actual pure tone thresholds were not 
written out in this report, and thus the Board would have to 
estimate the thresholds based upon the "O's" and the "X's" 
charted out.  Also, there is no indication that the speech 
recognition scores were made in accordance with the Maryland 
CNC Test, which is a requirement for hearing testing for VA 
purposes.  38 C.F.R. § 3.385.  Regardless, as discussed 
below, even if the Board considered the findings documented 
in the evaluation, by the Board's estimate, hearing loss 
disability for VA purposes is still not shown in the right 
ear.  

A. Left Ear

According to the veteran's May 2004 VA audiological 
examination, at that time he had a pure tone threshold of 45 
decibels in his left ear at 4000 Hertz.  This is considered 
hearing loss disability for the purposes of applying the law 
administered by VA.  See 38 C.F.R. § 3.385.  As such, the 
only remaining question is whether or not left ear hearing 
loss is related to the veteran's active military service.  

The veteran's service treatment records show some in-service 
hearing loss, albeit in higher frequencies then are 
considered for VA purposes, and at the time of the veteran's 
separation he reported having hearing loss.  In-service noise 
exposure is well documented through this combat veteran's 
statements, his service treatment records, and his 
certificate of release or discharge from active duty (showing 
receipt of an Army Aviator Badge).  As pointed out by the 
veteran's representative, there is essentially no significant 
noise exposure shown after the veteran's retirement from the 
Army.

Also significant to this claim are two medical opinions, one 
from a VA audiologist and another from a private physician.  
Both opinions note the veteran's relevant noise exposure, yet 
they come to different conclusions as to the nature and 
etiology of any hearing loss.  The Board is of the opinion 
that with two well reasoned, yet differing medical opinions, 
and evidence of in-service noise exposure and more 
importantly, in-service hearing loss, the evidence is at 
least in equipoise.  Accordingly, resolving reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for left ear hearing loss is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49.

B. Right Ear

According to his October 1985 retirement examination and his 
May 2004 VA audiological examination, the veteran does not 
have auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 
decibels or greater, or an auditory threshold for any one of 
these frequencies of 40 decibels or greater.  Speech 
recognition scores using the Maryland CNC Test were not less 
than 94 percent.

As noted above, the Board has accorded little probative value 
to the February 2005 private audiological evaluation 
submitted by the veteran.  Regardless, even if the Board 
attempted to interpret the pure tone thresholds based upon 
the "O's" and the "X's" charted out it does not appear 
that hearing loss of the right ear would be shown for VA 
purposes.  For example, based upon an estimate of the 
veteran's pure tone decibel losses, the thresholds at the 
relevant frequencies in the right ear would be 15, 15, 20, 20 
and 30.  Auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 
decibels or greater, or an auditory threshold for any one of 
these frequencies of 40 decibels or greater would not be 
shown.  While it is unclear if the Maryland CNC Test was used 
in coming up with the reported speech recognition scores, the 
score reported for the right ear, 96 percent, would not be 
considered a right ear hearing loss disability for VA 
purposes if this test was used.  See 38 C.F.R. § 3.385.  

For all the reasons above, the Board finds that current right 
ear hearing loss disability for VA purposes is not shown.  
Accordingly, service connection is denied, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim.").  


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


